t c memo united_states tax_court j david golub petitioner v commissioner of internal revenue respondent docket no 6191-06l filed date j david golub pro_se shawna a early for respondent memorandum opinion gale judge this matter is before the court on respondent’s motion to withdraw respondent’s motion to dismiss for lack of jurisdiction as explained in detail below we section references are to sections of the internal_revenue_code_of_1986 as amended shall grant respondent’s motion to withdraw and respondent’s motion to dismiss shall be deemed withdrawn background petitioner previously filed with the court a petition for redetermination of a deficiency at docket no challenging a notice_of_deficiency for the taxable years and in golub v commissioner tcmemo_1999_288 we held that petitioner was liable for a substantial income_tax deficiency for a smaller income_tax deficiency for accuracy-related_penalties under sec_6662 for and and a penalty under sec_6673 although petitioner appealed the decision in golub his appeal was subsequently dismissed and the decision is now final see sec_7481 sec_7483 on date respondent submitted to the county clerk for richmond county staten island new york a notice_of_federal_tax_lien nftl in respect of petitioner’s unpaid federal_income_tax for the taxable_year on date respondent sent to petitioner by certified mail to petitioner’s last_known_address a notice_of_federal_tax_lien filing and notice of your right to a hearing hearing rights notice on date the county clerk filed the nftl on date petitioner mailed to respondent a form request for a collection_due_process_hearing on date following an exchange of correspondence petitioner attended a face-to-face hearing at respondent’s office of appeals appeals_office on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the decision to file the nftl on date petitioner filed with the court a timely petition challenging respondent’s notice_of_determination after filing an answer to the petition respondent filed a motion to dismiss for lack of jurisdiction respondent asserted in the motion to dismiss that he failed to provide the taxpayer with a notice of his right to collection_due_process_hearing pursuant to sec_6320 therefore the hearing afforded to the taxpayer by the appeals officer regarding the filing of the notice_of_federal_tax_lien was invalid with respect petitioner’s income_tax_liability and the notice_of_determination is void and invalid petitioner filed an opposition to respondent’s motion to dismiss the court held a hearing on respondent’s motion to dismiss during the hearing the court questioned the appropriateness of the petition arrived at the court in an envelope bearing a timely u s postal service postmark date of date see sec_7502 respondent’s motion to dismiss and directed respondent to file a supplement thereto after further review respondent found a copy of the hearing rights notice sent by certified mail to petitioner on date as a consequence rather than supplementing his motion to dismiss respondent filed a motion to withdraw it in his motion to withdraw the motion to dismiss respondent now asserts that he timely mailed the hearing rights notice to petitioner and petitioner timely invoked the court’s jurisdiction under sec_6320 and sec_6330 petitioner filed an opposition to respondent’s motion to withdraw in which he asserts that he has been denied due process respondent thereafter filed a supplement to his motion to withdraw clarifying that respondent had submitted the nftl to the county clerk on date and that the county clerk had filed it on date discussion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after demand the tax and any interest additional_amount addition_to_tax or assessable penalty shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the lien imposed under sec_6321 generally arises at the time the assessment is made and continues until the tax_liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 however the tax_lien imposed under sec_6321 is not valid against third parties such as any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files notice of the tax_lien with the proper state or federal authorities sec_6323 f sec_6320 and sec_6330 establish procedural protections for taxpayers when the commissioner elects to file an nftl under sec_6323 specifically sec_6320 provides that not more than business days after the day an nftl is filed the commissioner is obliged to provide written notice by inter alia certified or registered mail to the taxpayer’s last_known_address informing the taxpayer of his or her right to request an appeals_office hearing during the 30-day period beginning on the day after the 5-day period prescribed in sec_6320 sec_6320 provides that the procedures set forth in sec_6330 d and e generally are applicable in the case of tax_liens the specific requirements and procedures governing the administrative hearing which we need not recite for purposes of the present discussion are set forth in sec_6330 pursuant to these procedures the appeals_office must make a collection determination after reviewing the record including any relevant issues raised by the taxpayer and considering whether the collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 after the appeals_office makes a determination under sec_6330 the taxpayer may petition the tax_court for review within days of that determination sec_6330 the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 as discussed above the court’s jurisdiction to review a collection action concerning an nftl or a proposed levy depends on the issuance of a notice_of_determination and the filing of a timely petition for review see 117_tc_122 114_tc_492 in 116_tc_255 we dismissed a lien case for lack of jurisdiction on the ground that the commissioner did not issue to the taxpayer a notice_of_determination that would permit the taxpayer to invoke the court’s jurisdiction in dismissing the case however we made it clear that the commissioner failed to mail a hearing rights notice to the taxpayer’s last_known_address as required under sec_6320 thereby denying the taxpayer the opportunity to timely seek an appeals_office hearing id the facts in the instant case are distinguishable from those in kennedy the record shows that on date respondent submitted to the county clerk for richmond county an nftl regarding petitioner’s unpaid income_tax for yet the county clerk did not actually file the document until date the record does not disclose the reason for the delay in any event on date respondent sent a hearing rights notice by certified mail to petitioner’s last_known_address the hearing rights notice was mailed business days after respondent’s submission of the nftl to the county clerk and business days before its filing petitioner mailed to respondent a form requesting an appeals_office hearing on date which fell within the 30-day period that began on the day following the fifth business_day after the filing of the nftl thereafter petitioner attended a face-to-face appeals_office hearing regarding this matter respondent mailed to petitioner a notice_of_determination sustaining the decision to file the nftl and petitioner filed with the court a timely petition challenging respondent’s notice_of_determination thus unlike the circumstances in kennedy v commissioner supra petitioner received a hearing rights notice in time to request a hearing and he did so on these facts we conclude that the basic elements necessary to invoke the court’s jurisdiction under sec_6320 and 6330--a valid notice_of_determination and a timely petition for review--are present simply put respondent’s mailing of the hearing rights notice days before the nftl was filed did not adversely affect petitioner’s right to seek administrative and judicial review of the filing of the nftl and we hold that the notice_of_determination upon which this case is based is valid consequently we shall grant respondent’s motion to withdraw his motion to dismiss for lack of jurisdiction jurisdiction aside we note for the sake of completeness that we have previously rejected taxpayer claims that the commissioner’s failure to send a hearing rights notice within the 5-day period prescribed in sec_6320 constitutes an abuse_of_discretion see bruce v commissioner tcmemo_2007_ call v commissioner tcmemo_2005_289 affd 230_fedappx_758 9th cir stein v commissioner tcmemo_2004_124 in each of these cases the taxpayer managed to submit to the commissioner a timely request for an appeals_office hearing despite the taxpayer’s claim that the commissioner was dilatory in sending a hearing rights notice given that the taxpayers received hearings were issued notices of determination and filed with the court timely petitions for review of the collection actions we held that any failure by the commissioner to send hearing rights notices before expiration of the 5-day period prescribed in sec_6320 was harmless error and did not constitute an abuse_of_discretion we accordingly sustained the filing of the nftls in this case respondent’s hearing rights notice was not late but early effectively affording petitioner a lengthier period in which to request an appeals_office hearing petitioner timely did so and he received a hearing consistent with our reasoning in cases such as bruce v commissioner supra call v commissioner supra and stein v commissioner supra we conclude that respondent’s variance if any from the notice requirement prescribed in sec_6320 constitutes harmless error in this case to reflect the foregoing an appropriate order will be issued
